Case:18-05191-EAG13 Doc#:237 Filed:08/18/20 Entered:08/18/20 21:16:01                Desc: Main
                           Document Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT

                         FOR THE DISTRICT OF PUERTO RICO



    IN RE: PEDRO JAVIER NEVAREZ BRUNO                         CASE NO.: 18-05191-BKT

           XXX-XX-2002                                        CHAPTER 13

                DEBTOR



              OPPOSITION TO DEBTOR’S MOTION FOR RECONSIDERATION


         TO THE HONORABLE COURT:

         COMES NOW, DSO RECIPIENT DR. JORANNIE CRUZ NIEVES (hereinafter,

   “Dr. Cruz”), by and through the undersigned attorney and very respectfully state and

   pray as follows:

                                I. Procedural Background

         1. On May 12, 2020 Dr. Cruz filed a motion to dismiss the instant case, with

   prejudice, and with a one-year bar to refile, due to the fact that the Debtor filed the

   instant case in bad faith, he committed perjury during the proceedings and he incurred

   in post-petition arrears with respect to his DSO obligations. (Docket No. 222).

         2. On June 11, 2020 the Debtor filed its opposition to Dr. Cruz’s MTD (Docket

   No. 225).

         3. On July 27, 2020 this Honorable Court entered an Opinion and Order

   granting Dr. Cruz’s MTD (Docket No. 232).

         4.    On August 10, 2020 the Debtor filed a Motion for Reconsideration of the

   Opinion and Order entered by this Honorable Court (Docket No. 234).

                                             1
Case:18-05191-EAG13 Doc#:237 Filed:08/18/20 Entered:08/18/20 21:16:01              Desc: Main
                           Document Page 2 of 3



          5.     On August 12, 2020 Dr. Cruz filed its opposition to the motion for

   reconsideration filed by the Debtor (Docket No. 235).

          6. On August 18, 2020 the Debtor filed a motion requesting leave to file a reply

   to Dr. Cruz opposition (Docket No. 236).

          7.     In a nutshell, the Debtor alleges that Dr. Cruz’s opposition contains “new

   matters” that warrant its request for leave to file a reply.

          8. Dr. Cruz hereby object to said request on the grounds that there is no new

   matters included in her opposition.

          9.     The issues raised by Dr. Cruz in her motion are simple. First she alleged

   that the correct standard of review applicable to Debtor’s motion for reconsideration is

   of a “clear error or conclusions of law”, and that this Honorable Court made no such

   errors, thus Debtor’s motion for reconsideration should be denied, and its Opinion and

   Order remain in full effect.

          10. The other issue raised Dr. Cruz in her motion was that the Debtor continues

   to be in arrears with respect to his Court ordered DSO payment. To probe her point,

   Dr. Cruz submitted the Resolution entered by the State Court which was also filed with

   her MTD, and an updated account statement from ASUME to sustain her allegations

   that each month the Debtor continues to incur in post-petition arrears with respect to

   the DSO payments.

          11. Thus there being no “new matters” to address, Dr. Cruz respectfully request

   from this Honorable Court to deny Debtors request for leave to file a reply to Dr. Cruz

   opposition.




                                                2
Case:18-05191-EAG13 Doc#:237 Filed:08/18/20 Entered:08/18/20 21:16:01              Desc: Main
                           Document Page 3 of 3



          WHEREFORE, Dr. Jorannie Cruz Nieves respectfully request from this

   Honorable Court to DENY Debtor’s Motion Requesting leave to File a Reply filed at

   Docket No. 236.


         I HEREBY CERTIFY that the foregoing document was filed with the Clerk of the

   Court using the CM/ECF System which will send a notification of such filing to debtor’s

   attorney and to the United States Trustee and to all other parties on record.

          I HEREBY FURTHER CERTIFY that on this same date a true and exact copy

   of the foregoing document was sent by regular United States mail to: Non CM/ECF

   participants at their address of record, as per the attached Address List.


          In San Juan, Puerto Rico this 18th day of August 2020.


                                               /S/Héctor Eduardo Pedrosa Luna
                                               _____________________________

                                               Héctor Eduardo Pedrosa-Luna, Esq.
                                               USDC-PR No. 223202
                                               P.O. Box 9023963
                                               San Juan, PR 00902-3963
                                               Tel. 787-920-7983
                                               Fax 787-754-1109
                                               hectorpedrosa@gmail.com




                                              3
